2015 IL App (3d) 130379
                                Consolidated with 3-13-0380

                           Opinion filed May 15, 2015
_____________________________________________________________________________

                                         IN THE

                             APPELLATE COURT OF ILLINOIS

                                    THIRD DISTRICT

                                        A.D., 2015

REPUBLIC BANK OF CHICAGO,              )   Appeal from the Circuit Court
                                       )   of the 12th Judicial Circuit,
        Plaintiff-Appellant,           )   Will County, Illinois.
                                       )
        v.                             )
                                       )
THE VILLAGE OF MANHATTAN,              )
                                       )
        Defendant-Appellee             )
                                       )
(Lakeside Towns at Liberty Center      )   Appeal No. 3-13-0379
Development, LLC, Lawerence W. Sisk,   )   Circuit No. 12-CH-1877
Jennell M. Sisk, Michael K. Gallagher, )
Eastern and Smith Manhattan, LLC,      )
Gallagher Homes, LLC, Tramore          )
Townhome Associations, Inc.,           )
Commonwealth Edison Company,           )
Ameritech Corporation, Illinois Bell   )
Telephone Company, Unknown Owners,     )
and Nonrecord Claimants,               )   The Honorable
                                       )   Barbara Petrungaro,
        Defendants).                   )   Judge, Presiding.
______________________________________________________________________________

REPUBLIC BANK OF CHICAGO,                    )    Appeal from the Circuit Court
                                             )    of the 12th Judicial Circuit,
      Plaintiff-Appellant,                   )    Will County, Illinois.
                                             )
      v.                                     )
                                             )
THE VILLAGE OF MANHATTAN,                    )
                                             )
            Defendant-Appellee                  )
                                                )
     (Eastern and Smith Manhattan, LLC,         )
     Lawrence W. Sisk, Jennell M. Sisk,         )
     Michael K. Gallagher, Route 52 Manhattan,  )
     LLC, E&S Development North, LLC,           )
     Krause Construction, LLC, Beary            )
     Landscaping, Inc., Zausa Development       ) Appeal No. 3-13-0380
     Corporation, Stonegate Duplex Association, ) Circuit No. 12-CH-2045
     Stonegate Phase I Homeowners               )
     Association, Stonegate Phase II            )
     Homeowners Association, Stonegate Phase    )
     III Homeowners Assocation, Stonegate       )
     Phase IV Homeowners Association,           )
     Stonegate Phase V Homeowners               )
     Association, Commonwealth Edison           )
     Company, Ameritech Corporation, Illinois   )
     Bell Telephone Company, Nicor Gas          )
     Company, Kraus Cable Television Systems,   )
     Lakeside Towns at Liberty Center           )
     Development, LLC, Unknown Owners, and      )
     Nonrecord Claimants,                       ) The Honorable
                                                ) Barbara Petrungaro,
            Defendants).                        ) Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justice O’Brien concurred in the judgment and opinion.
           Justice Carter dissented, with opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Plaintiff Republic Bank of Chicago filed two separate complaints against multiple

     defendants to foreclose on roads and outlots contained in two failed subdivisions located in the

     Village of Manhattan (Village). The Village filed motions to dismiss the complaints, arguing

     that the roads and common areas had been dedicated to the Village. The trial court granted the

     Village’s motions to dismiss. On appeal, Republic Bank argues that (1) the roads and common

     areas were not properly dedicated to the Village, and (2) even if they were properly dedicated,

     Republic Bank is still entitled to foreclose on them. We affirm.

                                                     2
¶2          In 2006, Eastern & Smith Manhattan, LLC (Eastern & Smith), purchased 134.51 acres of

     land in the Village of Manhattan with plans to construct Stonegate Subdivision. Eastern & Smith

     obtained the funds to purchase the property from Republic Bank, which held an initial mortgage

     on the property in the amount of $8,351,646.66. The initial mortgage was executed in July 2006,

     but was later amended and modified on six occasions.          Republic Bank recorded a junior

     mortgage on the property on February 26, 2007.

¶3          In preparation for development, Stonegate was subdivided and platted in five phases from

     August 30, 2007, to April 14, 2009. The plats showed 352 residential lots, as well as streets and

     common areas. The plats for Phases 1 through 3 were recorded on August 30, 2007. The plat

     for Phase 4 was recorded on December 6, 2007, and the plat for Phase 5 was recorded on April

     14, 2009.    Republic Bank signed each of the plats under a portion of the plat entitled,

     “Mortgagee’s Certificate,” which states: “This is to certify that Republic Bank of Chicago as

     Mortgagee *** consents to the recording of the subdivision as herein shown.”

¶4          Each plat identifies roads with names, followed by “(hereby dedicated)” and “(heretofore

     dedicated),” as well as land identified as easements for stormwater draining and detention, public

     utility and drainage, and surface overland flow. Each plat contains provisions stating that

     stormwater draining and detention easements, public utility and drainage easements, and surface

     overland flow easements are “reserved for and granted to the Village of Manhattan.” The plats

     also contain a “Public Easement” provision, which states: “A public easement of ingress, egress,

     and the use and enjoyment of the Village of Manhattan over Outlots 5, 6, 7, 8, 9 and 10 is hereby

     reserved, granted and dedicated.”




                                                      3
¶5          Republic Bank released its lien on three lots located in Phase 1 of Stonegate Subdivision

     and recorded releases for those lots on October 29, 2007. The releases refer to the lot numbers

     contained in the plat for Phase 1 of the subdivision.

¶6          In 2007, Lakeside Towns at Liberty Center Development, LLC (Lakeside Towns),

     purchased 23 acres of land in the Village of Manhattan with plans to construct Tramore

     Subdivision. Lakeside obtained funds to purchase the property from Republic Bank, which held

     a mortgage on the property in the amount of $7,105,000. Republic Bank recorded its mortgage

     in February and May 2007.

¶7          In preparation for development, a final planned unit development plat of subdivision was

     recorded in August 2007, showing 26 residential lots, containing 150 townhomes, and areas

     designated for roadways and common areas.            Republic Bank signed the plat for Tramore

     Subdivision under a section entitled, “Mortgagee’s Certificate,” which states: “This is to certify

     that Republic Bank of Chicago as Mortgagee *** consents to the recording of the subdivision as

     herein shown.”

¶8          The plat for Tramore Subdivision identifies general easements “granted to the Village of

     Manhattan,” and easements for stormwater retention, public utility and drainage, and emergency

     access. The plat states that all stormwater retention easements, public utility and drainage

     easements and emergency access easements “are reserved for and granted to the Village of

     Manhattan.” The plat also contains a provision for “Public Easement,” which states: “A public

     easement for ingress, egress, public utilities and storm water detention and drainage, and the use

     and enjoyment of the Village of Manhattan over lots 27-30, inclusive is hereby reserved, granted

     and dedicated.”




                                                      4
¶9            Republic Bank released its lien on one lot in Tramore Subdivision and recorded its

       release on April 13, 2010. The release refers to the lot number contained in the recorded plat for

       Tramore Subdivision.

¶ 10          By early 2011, both Eastern & Smith and Lakeside Towns had defaulted on their

       respective loans from Republic Bank.      Although the infrastructure improvements had been

       started in each subdivision, they had not been completed, and the properties remained largely

       undeveloped.

¶ 11          In April 2012, Republic Bank filed complaints for partial foreclosure, seeking to

       foreclose on the roads and outlots of Stonegate Subdivision and Tramore Subdivision. The

       Village filed motions to dismiss the complaints, pursuant to section 2-619(a)(9) of the Code of

       Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2012)), arguing that Republic Bank

       could not foreclose on the roads and common areas because they had been dedicated to the

       Village and Republic Bank had consented to their dedication. In October 2012, Republic Bank

       amended its complaint to include a count foreclosing on the roads and outlots of Stonegate

       Subdivision under its junior mortgage.

¶ 12          The trial court granted the Village’s motions to dismiss, finding that the dedication of the

       roads and outlots in the plats and Republic Bank’s acknowledgement of the plats amounted to “a

       conveyance in fee simple as donated to the public.” Republic Bank filed motions to reconsider

       the trial court’s orders dismissing their complaints. Thereafter, in February 2013, the Village

       board of trustees passed resolutions confirming and ratifying their acceptance of the streets and

       easements set forth in the plats for Stonegate Subdivision and Tramore Subdivision. The trial

       court denied Republic Bank’s motions to reconsider.

¶ 13                                             ANALYSIS


                                                       5
¶ 14           Section 2-619 of the Code allows a litigant to obtain an involuntary dismissal of an

       action or claim based upon certain defects or defenses. See 735 ILCS 5/2-619 (West 2012). The

       statute's purpose is to provide litigants with a method for disposing of issues of law and easily

       proven issues of fact early in a case. See Van Meter v. Darien Park District, 207 Ill. 2d 359, 367

       (2003); Advocate Health & Hospitals Corp. v. Bank One, N.A., 348 Ill. App. 3d 755, 759 (2004).

       In a section 2-619 proceeding, the moving party admits the legal sufficiency of the complaint but

       asserts an affirmative defense or other matter to defeat the nonmoving party's claim. Van Meter,
207 Ill. 2d at 367.

¶ 15           Under subsection (a)(9) of section 2-619, a litigant may obtain an involuntary dismissal

       of an action if it is “barred by other affirmative matter avoiding the legal effect of or defeating

       the claim.” 735 ILCS 5/2-619(a)(9) (West 2012). An Aaffirmative matter@ is something in the

       nature of a defense which negates the cause of action completely. Van Meter, 207 Ill. 2d at 367.

       In ruling on a section 2-619 motion to dismiss, the court must construe all of the pleadings and

       supporting documents in the light most favorable to the nonmoving party. Id. at 367-68. On

       appeal, a dismissal pursuant to section 2-619 is reviewed de novo. Id. at 368.

¶ 16                                           I. DEDICATION

¶ 17           A private party may make either a statutory or common-law dedication of property to a

       municipality or other entity. First Illinois Bank of Wilmette v. Valentine, 250 Ill. App. 3d 1080,

       1091 (1993). Statutory dedications of property are governed by the Plat Act (765 ILCS 205/1.01

       et seq. (West 2012)). Bigelow v. City of Rolling Meadows, 372 Ill. App. 3d 60, 64-65 (2007).

       Section 3 of the Plat Act provides that acknowledgement and recording of a plat shall be a

       conveyance in fee simple of such portions of the premises platted “as are marked or noted on

       such plat as donated or granted to the public.” 765 ILCS 205/3 (West 2012).


                                                       6
¶ 18          In a statutory dedication, acknowledgement and recording of the plat constitutes a

       dedication and vests title to the dedicated property in the governmental body. Road King

       Petroleum Products, Inc. v. Village of Wood Dale, 23 Ill. App. 3d 181, 184 (1974); see also

       Schwebl v. Seifer, 208 Ill. App. 3d 176, 181 (1991) (a statutory dedication results in a

       conveyance of the dedicated portion in fee simple to the public).   To create a valid statutory

       dedication, the following two requirements must be satisfied: (1) the property owner must file or

       record a plat which marks or notes portions of the premises as donated or granted to the public,

       and (2) the public entity must accept the dedication. Bigelow, 372 Ill. App. 3d at 64.

¶ 19          The words on a plat indicate the intention of the dedicators. Township of Jubilee v. State,

       405 Ill. App. 3d 489, 496 (2010). A plat of subdivision that identifies roads as “(hereby

       dedicated)” shows a dedication and, at the same time, shows on its face the grantor’s intent to

       donate the property to the public. Water Products Co. of Illinois, Inc. v. Gabel, 120 Ill. App. 3d
668, 672 (1983). A plat of subdivision that labels property as “public” is a dedication of the

       property to public use. In re Village of Mount Prospect, 167 Ill. App. 3d 1031, 1036 (1988); see

       Township of Jubilee, 405 Ill. App. 3d at 496.

¶ 20          “Acceptance may be shown by any act with respect to the property claimed to be

       dedicated that clearly indicates an assumption of jurisdiction and dominion over it by the public

       authorities.” Id. at 498. Acceptance of a statutory dedication may be express or implied. Id. at

       497.   An express acceptance may be shown by direct municipal action, including passing and

       recording an order, resolution or action accepting the dedication. La Salle National Bank v. City

       of Chicago, 19 Ill. App. 3d 883, 886 (1974). An ordinance or resolution accepting a dedication

       may be passed after suit has been filed to establish ownership of the property. See Village of

       Maxwell v. Booth, 73 N.W.2d 177, 183 (Neb. 1955) (finding resolution passed by village board


                                                       7
       of trustees to “open street” five months after village filed suit to establish ownership of street was

       one of several “clear and unequivocal acts of acceptance of the dedication by the village”);

       Township of Middletown v. Simon, 937 A.2d 949, 953-58 (N.J. 2008) (ordinance accepting

       dedication was timely where it was passed five months after township filed suit to establish

       dedication of property).

¶ 21          An implied acceptance may be deduced from acts of public authorities recognizing the

       existence of streets and treating them as public streets. La Salle National Bank, 19 Ill. App. 3d at

       886. The acceptance of some platted streets raises the presumption of acceptance of all of the

       streets platted. Id. It is not necessary, in order to indicate acceptance of a dedication, for a city

       or village to make immediate use of the property. Id.; Trustees of Schools v. Dassow, 321 Ill.
346, 352 (1926). A village or municipality is permitted to wait a reasonable time for opening

       and improving its public streets, as its own resources and the public need may allow and require.

       Id.; La Salle National Bank, 19 Ill. App. 3d at 886. If there is no necessity, due to the general

       unoccupied character of the area, to improve the streets and common areas in question, it is not

       incumbent on a municipality to improve streets and public ways merely to establish acceptance

       of a dedication. Id. at 887. The unimproved condition of streets and common areas does not

       rebut the presumption of an implied acceptance by a public body. Id.

¶ 22           It is well settled that acceptance is timely if made before the offer to dedicate has been

       formally withdrawn or revoked by the dedicator. See Dewey v. City of Chicago, 274 Ill. 268,

       275 (1916); Village of Joppa v. Chicago & Eastern Illinois R.R. Co., 51 Ill. App. 3d 674, 680

       (1977); Pasco County v. Johnson, 67 So. 2d 639, 642 (Fla. 1953); Hays v. Vanek, 217 Cal. App.
3d 271, 283 (Cal. Ct. App. 1989); see also Di Cioccio v. Town of Wethersfield, 152 A.2d 308

       (Conn. 1959) (town’s acceptance 18 years after offer to dedicate was timely); Booth, 73 N.W.2d
8
       at 183-84 (finding “clear and unequivocal acts of acceptance of the dedication by the village over

       a period of years” 23 to 44 years after offer of dedication); West Center Congregational Church

       v. Efstathiou, 215 A.D.2d 753 (N.Y. App. Div. 1995) (city accepted dedication of road by

       ordinance 42 years after offer to dedicate); Quacchia v. County of Santa Cruz, 331 P.2d 216

       (Cal. Ct. App. 1958) (county board of supervisors could accept offer to dedicate 15 years later

       after it initially rejected offer). In Illinois, a formal acceptance made over 30 years after an offer

       to dedicate was timely where no affirmative action was taken by the dedicator to withdraw the

       offer. See Village of Joppa, 51 Ill. App. 3d at 680.

¶ 23          All parties agree that the plats for Stonegate Subdivision and Tramore Subdivision were

       recorded and comply with the requirements of the Plat Act. However, Republic Bank (Bank),

       argues that (1) the face of the plat does not show an intent to donate the property for the public,

       (2) the Village’s resolution expressly accepting the dedications was untimely, and (3) the Village

       failed to impliedly accept the dedications because the Village has not improved, maintained or

       used the roads or outlots in question.

¶ 24           Here, the plats for Stonegate Subdivision identify roads with names, followed by

       “(hereby dedicated)” and “(heretofore dedicated).” These designations show Eastern & Smith’s

       intent to donate the property to the public. See Gabel, 120 Ill. App. 3d at 672. Furthermore, the

       plats for both subdivisions identify outlots as “public” and state that they are “hereby reserved,

       granted and dedicated” to “the use and enjoyment of the Village of Manhattan.” The terms

       “public” and “dedicated” show Eastern & Smith’s and Lakeside Towns’ intentions to dedicate

       that property to the public. See id.; Township of Jubilee, 405 Ill. App. 3d at 496; In re Village of

       Mount Prospect, 167 Ill. App. 3d at 1036.




                                                         9
¶ 25          There is no question that the Village can accept the dedication through a resolution

       passed by its board of trustees. See Hooper v. Haas, 332 Ill. 561, 567 (1928); La Salle National

       Bank, 19 Ill. App. 3d at 886. Here, Eastern & Smith and Lakeside Towns made offers to

       dedicate various roads and outlots to the Village between 2007 and 2009. The Village expressly

       accepted those offers by resolution in 2013. At no time did Eastern & Smith or Lakeside Towns

       attempt to revoke or withdraw their offers to dedicate. Thus, the Village’s acceptance was

       timely, and the dedications were complete in 2013. See Dewey, 274 Ill. at 275; Village of Joppa,
51 Ill. App. 3d at 680.

¶ 26          We disagree with the dissent’s contention that the Bank’s filing of the foreclosure

       complaint acted as a revocation of Eastern & Smith’s and Lakeside Towns’ offers to dedicate.

       Courts have held that once foreclosure is complete and the property is sold, an attempted

       dedication that has not been accepted is extinguished. See H.A. Hillmer Co. v. Behr, 264 Ill.
568, 577 (1914); Western Fertilizer & Cordage Co. v. City of Alliance, 504 N.W.2d 808, 814

       (Neb. 1993); Highland Beach Realty Co. v. Turner, 139 So. 2d 467, 470 (Fla. Dist. Ct. App.

       1962). However, no court has held that the mere filing of a complaint for foreclosure acts as a

       revocation of an offer to dedicate. Acceptance of a dedication can take place any time prior to

       foreclosure being completed. See Turner, 139 So. 2d at 470. Here, where the Village accepted

       the offers to dedicate after the Bank filed its foreclosure complaint but before a judgment for

       foreclosure was entered, the acceptance was timely and effective.

¶ 27          Moreover, the unimproved condition of the dedicated property does not establish a lack

       of implied acceptance since the area surrounding the streets and outlots has remained, for the

       most part, undeveloped land. Because of the general undeveloped character of the area, it was




                                                      10
       not necessary for the Village to improve the streets and common areas to prove acceptance. See

       La Salle National Bank, 19 Ill. App. 3d at 886-87.

¶ 28          The Village satisfied both requirements necessary for a valid statutory dedication. The

       trial court did not err in finding that the roads and outlots depicted on the plats were dedicated to

       the Village, which held them in fee simple.

¶ 29                          II. EFFECT OF DEDICATION ON MORTGAGEE

¶ 30          A mortgagor has no authority to dedicate land, as against the mortgagee, without the

       mortgagee’s consent. City of Alton v. Fischback, 181 Ill. 396, 398 (1899); Weills v. City of Vero

       Beach, 119 So. 330, 332 (Fla. 1928). However, if the mortgagee assents to the dedication, it is

       bound by it. Smith v. Heath, 102 Ill. 130 (1882); see also Phillips v. Arkansas Valley Interurban

       Ry. Co., 133 P. 429 (Kan. 1913) (where a plat is made with the consent and acknowledgement of

       the mortgagee, mortgagor’s dedication is accomplished).

¶ 31          The mortgagee’s assent will be implied where it recognizes the plat as having been

       properly made, sells lots pursuant to the plat and executes releases therefor. Boone v. Clark, 129
Ill. 466 (1889); Smith, 102 Ill. 130; see also Samuel Nardone & Co. v. Bianchi, 524 A.2d 1114,

       1116 (R.I. 1987) (“when a plat is recorded with streets delineated thereon and lots are sold by

       reference to that plat, there is an incipient dedication of such streets inuring to the public”);

       Weills, 119 So. at 332 (“ ‘where the mortgagee is present at sales according to a plat and does not

       object then or afterward, his assent to the dedication of the streets indicated on the plat will be

       presumed’ ”) (quoting 18 C.J. Mortgages § 20 (1919))).

¶ 32          When a mortgagee executes and records mortgage releases on lots shown on a plat of

       subidivision, the mortgagee impliedly consents to the entire plat, including the streets shown

       thereon, and can no longer revoke its assent to dedication of the streets and alleys set forth in the


                                                        11
       plat. See Boone, 129 Ill. at 483; Smith, 102 Ill. at 138, 142; see also Weills, 119 So. at 332

       (mortgagee estopped from foreclosing on streets shown on plat where mortgagee stood by seeing

       lots sold according to the plat and releasing mortgage liens on those lots). The release any lots

       depicted in a plat is sufficient to estop the mortgagee from denying the validity of the dedication

       of all streets and common areas shown on the plat. See Tower Development Partners v. Zell, 461
S.E.2d 17, 21 (N.C. Ct. App. 1995); Weills, 119 So. at 332.

¶ 33          In Smith, our supreme court held that “[c]onsenting to a subdivision of the property into

       lots, implies a consenting to laying out the usual streets and alleys.” Smith, 102 Ill. at 138.

       Otherwise, the lots would be “valueless and unsalable” because there would be no means of

       ingress or egress to them. Id. “Releasing the lot, unless it released also the street in front of it,

       would be of no use to the purchaser.” Id. at 138-39. When a mortgagor subdivides the

       mortgaged premises into lots and lays out streets and alleys, a mortgagee’s release of lots in the

       subdivision also releases that portion of the mortgaged premises designated as streets and alleys.

       Id. at 139. A mortgagee’s release of lots from its mortgage would be of little use to purchasers if

       the mortgagee could later “shut up the street by which access to [the lots] could be had.” Id. at

       146. By recognizing the plat created by the mortgagor and executing releases to lots set forth in

       the plat, the mortgagee is effectually bound by the plat, including the streets and common areas

       depicted therein. Id. at 147.

¶ 34          When lots are sold with clear reference to a plat, the purchasers are entitled to rely on the

       plat, including the streets and other public places indicated thereon. Saunders v. City of Chicago,

       212 Ill. 206, 215 (1904). Streets and alleys delineated on a plat are presumed to add value to all

       of the lots embraced in the general plan, and purchasers invest their money on the assurance that

       such access ways will belong to the public. Cassell v. Reeves, 265 S.W.2d 801, 802 (Ky. Ct.


                                                        12
Ohio App. 1954). The purchasers of lots have the right to have streets indicated in the plat remain

       open forever. Id. Such a right is irrevocable because streets are valuable to lot owners. See

       Saunders, 212 Ill. at 214; Smith, 102 Ill. at 143; Clark v. City of Providence, 10 R.I. 437, 440

       (R.I. 1873) (a street is generally taken into consideration in the sale of lots and “adds to the value

       of the lots”). The absence of streets would “utterly destroy” the value of subdivided lots and

       injure property owners who purchased lots relying on the streets depicted in a plat. Smith, 102
Ill. at 143-44.

¶ 35           Here, Republic Bank executed and recorded mortgage releases on lots shown on the plats

       for each subdivision. The releases specifically referred to the lots by the lot numbers shown on

       the plats. By executing and recording these releases, Republic Bank impliedly consented to the

       entire plats, including the streets and outlots shown thereon. See Boone, 129 Ill. at 483; Smith,
102 Ill. at 138, 142. Once Republic Bank executed the mortgage releases, it could no longer

       revoke its assent to the dedication of the streets and outlots set forth in the plat. See Smith, 102
Ill. at 138, 142; see also Weills, 119 So. at 332; Zell, 461 S.E.2d at 21. Republic Bank cannot

       now deny the validity of the dedication of the streets and common areas shown on the plats, and

       the trial court properly dismissed Republic Bank’s complaints seeking foreclosure of that

       property.

¶ 36                                             CONCLUSION

¶ 37           The judgment of the circuit court of Will County is affirmed.

¶ 38           Affirmed.

¶ 39           JUSTICE CARTER, dissenting.

¶ 40           I respectfully dissent from the majority's decision in the present case.          Unlike the

       majority, I would find that the trial court erred in granting the Village's motion to dismiss


                                                        13
       Republic Bank's foreclosure complaints. I would, therefore, reverse the trial court's ruling and

       remand this case for further proceedings.

¶ 41          I disagree with the majority's conclusion and analysis in the instant case for two reasons.

       First, I would find that the plats of the two subdivisions failed to establish the requisite donative

       intent necessary for a statutory dedication to arise because the face of the plats did not clearly

       and unequivocally establish that the owners of the subject property intended to donate legal title

       in fee simple to the property to the Village. See Reiman v. Kale, 83 Ill. App. 3d 773, 776 (1980);

       Bigelow, 372 Ill. App. 3d at 64-67. To the contrary, the Tramore plats granted only easement

       rights to the Village and clearly and specifically stated that the areas in question were to remain

       private property, which is the exact opposite of the donative intent necessary for a statutory

       dedication. As for the Stonegate plats, they were ambiguous as to any rights and interests that

       were being granted to the Village. The use of the phrases "hereby dedicated" or "heretofore

       dedicated" on the Stonegate plats next to or under the name of each road was not enough, in my

       opinion, to establish that the owner clearly intended to convey legal title in fee simple to those

       areas in Stonegate to the Village. See Reiman, 83 Ill. App. 3d at 776 (the mere fact that the

       subdivision plat indicated the presence of streets, which were generally considered public places,

       was not sufficient to establish donative intent as necessary for a statutory dedication, since there

       was no general prohibition against private streets); Bigelow, 372 Ill. App. 3d at 66-67 (same). It

       is equally possible that the owner intended to dedicate the roads only for the private use of the

       residents of the subdivision and did not intend to create any interest in the public. See id.

¶ 42          The second reason I disagree with the majority's conclusion and analysis in the present

       case is because I would find that the evidence was insufficient at this stage of the proceedings to

       establish that the Village had accepted the dedication of the subject property. The Village


                                                        14
       presented no credible evidence whatsoever to establish that an acceptance of the dedication was

       made in this case prior to the filing of the foreclosure action. There was no credible evidence to

       suggest that the Village had improved or maintained the subject property, that the subject

       property had been used in any way by the Village or the public, or that the subject property had

       been added to Village maps or removed from the tax rolls. The subdivision developments had

       been abandoned, there was no one living on the properties, and there was no credible evidence to

       suggest that the subject property was of any special benefit or necessity to the public so as to

       require that only slight evidence would be necessary to prove acceptance. See H.A. Hillmer Co.,
264 Ill. at 577. Although the Village passed a postjudgment resolution accepting the dedication,

       the resolution could not have had that effect because the mortgage complaint had already been

       filed, which effectively revoked the offer to dedicate the subject property. See id. at 577-78

       (foreclosure of trust deed amounted to a practical revocation of the offer to dedicate the property

       and of the right to accept the dedication).

¶ 43          Because the purported dedication in this case was not a statutory dedication, the warranty

       of section 3 of the Plat Act does not apply to vest legal title to the subject property in the Village.

       See 765 ILCS 205/3 (West 2012); Bigelow, 372 Ill. App. 3d at 64. Therefore, the Village's

       motion to dismiss, which was based solely upon that argument, should have been denied. I

       respectfully dissent from the majority’s decision, which found to the contrary. I would reverse

       the trial court's order, granting the Village's motion to dismiss Republic Bank's foreclosure

       complaints, and would remand this case for further proceedings in the trial court.




                                                         15